Appeal by defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered February 16, 1989, convicting him of robbery in the second degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (5).
The defendant attempted to introduce into evidence, as a declaration against penal interest, an alleged hearsay statement made by Lawrence Littman to the defendant’s mother to the effect that Littman and another man had robbed the complainant and that the defendant was not with them. Insofar as Liftman’s declaration exculpated the defendant by stating that the defendant was not involved in the commission of the robbery, it was not adverse to Liftman’s interest, and was consequently not admissible as a declaration against penal interest (see, People v Maerling, 46 NY2d 289; People v Nicholson, 108 AD2d 929; People v Thompson, 128 AD2d 566). Thompson, J. P., Lawrence, Harwood and O’Brien, JJ., concur.